A supporting deposition is not an unauthorized amendment of the petition in violation of Family Court Act § 311.5 where it merely restates the allegations of the petition and any appended supporting depositions in nonhearsay form (Matter *308of Rodney J., 108 AD2d 307, 314). The first appended deposition stated all of the facts necessary to show that respondent had committed the crimes charged, albeit some of those facts were in hearsay form. Concerning the charge of criminal trespass in the third degree, petitioner notes that respondent did not ask the Family Court to dismiss it as a lesser included count of burglary in the third degree, concedes that it is, and agrees that its dismissal “at the appellate level is appropriate.” Concur—Kupferman, J. P., Milonas, Kassal, Wallach and Rubin, JJ.